Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 03/29/2022 has been entered.  
	The claim objections of the claims are withdrawn in view of the amendments and the examiner’s amendment below.  
	The 35 USC 112(b) of claims 6, 9, 11, 12, and 15 are withdrawn in view of the amendments.  
	The claim objections of claims 1, 9, 11, 12, 13, 14, and 15 are withdrawn in view of both the amendments submitted 03/29/2022 and the examiner’s amendment below.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Ross (Reg. No. 30,530) on 5/5/2022.

The application has been amended as follows: 

Claim 1, Section D.2, Line 2 - - “a reinforced rubber coated strap adapted to be wrapped around a bicycle” - - 
Claim 1, Section E.6 - - lines 2-4 should be changed to “to the support case, said flat latch spring also defining , the step defining a latch point under which the latch pin may be caught to prevent the latch pin, when rotating, from rotating further,”  - - 
Claim 1, Page 10, Line 6 - - “pulley, and” - - 
Claim 1 Page 10, Line 10 - - “from the ratchet unit when a downward force is temporarily applied to the cable and” - - 
Claim 1, Page 10, Line 12 - - “pulley by the constant torque spring, is temporarily applied to the cable” - - 

Reasons for Allowance
Claim 1, and those depending therefrom including claims 5, 6, and 7, are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The prior art of Ozarski (US-2012/0068133), considered the closest prior art, does not anticipate or render obvious, in combination with all other limitations, “a flat latch spring…said flat latch spring also defining a latch point under which the latch pin may be caught to prevent the latch pin when rotating from rotating further” as claimed in claim 1.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723